Exhibit 10.3

 

CONVERSION AND MODIFICATION AGREEMENT

 

CONVERSION AND MODIFICATION AGREEMENT (this “Agreement”), dated as of August 8,
2005, by and between Microvision, Inc., a Delaware corporation (the “Company”),
and Satellite Strategic Finance Associates, LLC (“Satellite”).

 

A. Pursuant to the Securities Purchase Agreement, dated September 9, 2004 (the
“Securities Purchase Agreement”), Satellite purchased from the Company (i)
10,000 shares of the Company’s Series A Convertible Preferred Stock, stated
value $1,000 per share (the “Preferred Stock”) and (ii) a Warrant (the
“Warrant”) to purchase shares of the Company’s Common Stock, par value $.001 per
share (the “Common Stock”).

 

B. The Company and Satellite have agreed that, in connection with the
transactions contemplated by the Securities Purchase Agreement, the Company
would issue Satellite 858,632 shares of Common Stock and amend the Exercise
Price (as defined in the Warrant) in exchange for 5,000 shares of Preferred
Stock and the accrued dividends thereon (collectively, the “Proposed
Transactions”).

 

C. To effectuate the Proposed Transactions, Satellite will convert 5,000 shares
of Preferred Stock and all accrued and unpaid dividends thereon (which as of the
date hereof is $18,698.63) into shares of Common Stock at a per share conversion
price of $6.84 (the “Conversion”); and, as an inducement for, and in
consideration of, Satellite’s agreement to effectuate the Conversion, the
Company will (x) issue 124,170 additional shares of Common Stock (the “Incentive
Shares”), (y) register the Incentive Shares with the Securities and Exchange
Commission pursuant to a Registration Rights Agreement, dated as of the date
hereof, by and among the Company, Satellite and Satellite Strategic Finance
Partners, Ltd. (“SSFP”), and (z) reduce the Exercise Price to $6.84.

 

D. The Company, Satellite and SSFP have entered into a Securities Purchase
Agreement, dated as of August 8, 2005 (the “New Securities Purchase Agreement”),
pursuant to which the Company has agreed to sell, and Satellite and SSFP have
agreed to purchase, shares of Common Stock (the “New Shares”) and warrants to
purchase additional shares of Common Stock (the “New Warrants”).

 

E. Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Securities Purchase Agreement.



--------------------------------------------------------------------------------

In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Satellite hereby agree as follows:

 

1. CONVERSION; ISSUANCE OF INCENTIVE SHARES; MODIFICATION OF WARRANT.

 

(a) Conversion. Contemporaneously with the execution and delivery of this
Agreement, Satellite shall execute and deliver to the Company a Notice of
Conversion in the form attached to the Certificate of Designation (the “Notice
of Conversion”) relating to the Preferred Stock (the “Certificate of
Designation”), requesting the conversion of 5,000 shares of Preferred Stock.
Upon receipt of the Notice of Conversion, the Company will deliver Conversion
Shares (as defined in the Certificate of Designation) to Satellite in accordance
with the terms of the Certificate of Designation. Satellite shall have all
rights and remedies available to it under the Certificate of Designation with
respect to the Conversion.

 

(b) Issuance of Incentive Shares. Contemporaneously with the execution and
delivery of this Agreement, the Company shall issue and deliver to Satellite a
certificate representing the Incentive Shares, all of which will be fully paid
and validly issued.

 

(c) Modification of Warrant. Contemporaneously with the execution and delivery
of this Agreement, the Warrant shall be deemed amended so that the Exercise
Price shall be equal to $6.84 (subject to further adjustment after the date
hereof as provided therein) without any further action by the Company, Satellite
or any other party. In furtherance of the foregoing, the Company shall,
contemporaneously with the execution and delivery of this Agreement, issue and
deliver to Satellite a new warrant that is in all respects the same as the
Warrant except for the amended Exercise Price in exchange for the Warrant.

 

(d) Dilutive Issuance and Below Market Issuance. The Company and Satellite
hereby acknowledge and agree that the issuance of (i) the New Shares and New
Warrants constitute both a Dilutive Issuance and a Below Market Issuance (as
each such term is defined in the Certificate of Designation), and (ii) the
Incentive Shares does not constitute a Dilutive Issuance or a Below Market
Issuance; in each case, for purposes of the adjustment provisions of Section 8
of the Certificate of Designation.

 

2. REPRESENTATIONS AND WARRANTIES OF SATELLITE. Satellite hereby represents and
warrants to the Company that as of the date hereof:

 

2.1 Organization, Good Standing, Authority. Satellite is duly and validly
organized, validly existing and in good standing under the laws of its formation
with the requisite corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.

 

2.2 Enforceability. This Agreement constitutes Satellite’s valid and legally
binding obligation, enforceable in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to Satellite that as of the date hereof:

 

3.1 Organization, Good Standing. The Company is duly and validly organized,
validly existing and in good standing under the laws of its formation and has
all requisite power and authority

 

2



--------------------------------------------------------------------------------

to carry on its business as now conducted. The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which it
conducts business except where the failure so to qualify has not had or would
not reasonably be expected to have a Material Adverse Effect. The Company does
not have any Subsidiaries.

 

3.2 Authorization; Consents. The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement. All
corporate action on the part of the Company by its officers, directors and
stockholders necessary for the authorization, execution and delivery of, and the
performance by the Company of its obligations under, this Agreement has been
taken, and no further consent or authorization of the Company, its Board of
Directors, stockholders, any Governmental Authority or organization, or any
other person or entity is required (pursuant to any rule of the NASD or
otherwise).

 

3.3 Due Execution; Enforceability. This Agreement has been duly executed and
delivered by the Company. This Agreement constitutes the valid and legally
binding obligation of the Company, enforceable against it in accordance with its
terms, subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.

 

3.4 Due Authorization; Valid Issuance. The Incentive Shares are duly authorized
and, when issued and delivered in accordance with the terms hereof, (i) will be
duly and validly issued, fully paid and nonassessable, free and clear of any
Liens imposed by or through the Company, and (ii) assuming the accuracy of
Satellite’s representations in this Agreement, will be issued and delivered in
compliance with all applicable Federal and state securities laws.

 

3.5 No Conflict with Other Instruments. Except as set forth on Schedule 3.5 to
the New Securities Purchase Agreement, by and between the Company, Satellite and
SSFP, the (i) execution, delivery and performance of this Agreement, and (ii)
consummation of the transactions contemplated hereby (including without
limitation, the issuance of the Incentive Shares) will not result in any
violation of any provisions of the Company’s charter, Bylaws or any other
governing document or in a default under any provision of any instrument or
contract to which it is a party or by which it or any of its Property is bound,
or in violation of any provision of any Governmental Requirement applicable to
the Company or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision, instrument
or contract or an event which results in the creation of any Lien upon any
assets of the Company or the triggering of any preemptive or anti-dilution
rights (including without limitation pursuant to any “reset” or similar
provisions) or rights of first refusal or first offer, or any other rights that
would allow or permit the holders of the Company’s securities or other Persons
to purchase shares of Common Stock or other securities of the Company (whether
pursuant to a shareholder rights plan provision or otherwise).

 

3.6 Representations and Warranties Incorporated by Reference. The
representations and warranties made by the Company in Sections 3.4, 3.5 and 3.8
– 3.32 of the New Securities Purchase Agreement are hereby incorporated by
reference, and the Company hereby represents and warrants to Satellite that all
such representations and warranties are true and correct as of the date hereof.

 

3



--------------------------------------------------------------------------------

4. COVENANTS OF THE COMPANY AND EACH INVESTOR.

 

4.1 The Company agrees with Satellite that the Company will:

 

(a) file a Form D with respect to the issuance of the Incentive Shares if, as
and when required under Regulation D and provide a copy thereof to Satellite
promptly after such filing;

 

(b) take such action as the Company reasonably determines upon the advice of
counsel is necessary to qualify the Incentive Shares for sale under applicable
state or “blue-sky” laws or obtain an exemption therefrom, and shall promptly
provide evidence of any such action to Satellite at Satellite’s request; and

 

(c) (i) on or prior to 8:30 a.m. (eastern time) on the Business Day immediately
following the date hereof, issue a press release disclosing the material terms
of this Agreement and the transactions contemplated hereby and thereby, and (ii)
on or prior to 5:00 p.m. (eastern time) on the second Business Day following the
date hereof, file with the Commission a Current Report on Form 8-K disclosing
the material terms of this Agreement and the transactions contemplated hereby,
including as exhibits this Agreement; provided, however, that Satellite shall
have a reasonable opportunity to review and comment on any such press release or
Form 8-K prior to the issuance or filing thereof. Thereafter, the Company shall
timely file any filings and notices required by the Commission or applicable law
with respect to the transactions contemplated hereby.

 

4.2 Indemnification of Satellite. The Company will indemnify and hold Satellite
and its directors, managers, officers, shareholders, members, partners,
employees and agents (each, an “Satellite Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Satellite
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or (b) any action instituted against Satellite, or any of its
Affiliates, by any stockholder of the Company who is not an Affiliate of
Satellite, with respect to any of the transactions contemplated by this
Agreement (unless such action is based upon a breach of Satellite’s
representation, warranties or covenants under this Agreement or any agreements
or understandings Satellite may have with any such stockholder or any violations
by Satellite of state or federal securities laws or any conduct by Satellite
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Satellite Party in respect of which
indemnity may be sought pursuant to this Agreement, such Satellite Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing. Any Satellite Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Satellite Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time following
such Satellite Party’s written request that it do so, to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Satellite Party. The Company
will not be liable to any Satellite Party under this Agreement (i) for any
settlement by a Satellite Party effected without the Company’s prior written
consent, which shall not be

 

4



--------------------------------------------------------------------------------

unreasonably withheld or delayed; or (ii) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to such Satellite
Party’s wrongful actions or omissions, or gross negligence or to such Satellite
Party’s breach of any of the representations, warranties, covenants or
agreements made by Satellite in this Agreement.

 

5. MISCELLANEOUS.

 

5.1 Survival; Severability. The representations, warranties, covenants and
indemnities made by the parties herein shall survive the execution and delivery
of this Agreement notwithstanding any due diligence investigation made by or on
behalf of the party seeking to rely thereon. In the event that any provision of
this Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that in such case the parties shall
negotiate in good faith to replace such provision with a new provision which is
not illegal, unenforceable or void, as long as such new provision does not
materially change the economic benefits of this Agreement to the parties.

 

5.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Satellite may assign its rights and obligations hereunder in
connection with any private sale or transfer of the Incentive Shares and Warrant
in accordance with the terms hereof, as long as, as a condition precedent to
such transfer, the transferee executes an acknowledgment agreeing to be bound by
the applicable provisions of this Agreement, in which case the term “Satellite”
shall be deemed to refer to such transferee with respect to the transferred
Incentive Shares and/or Warrants as though such transferee were an original
signatory hereto. The Company may not assign its rights or obligations under
this Agreement.

 

5.3 No Reliance. Each party acknowledges that (i) it has such knowledge in
business and financial matters as to be fully capable of evaluating this
Agreement and the transactions contemplated hereby, (ii) it is not relying on
any advice or representation or warranty of any other party in connection with
entering into this Agreement or such transactions (other than the
representations and warranties made in this Agreement), (iii) it has not
received from any party any assurance or guarantee as to the merits (whether
legal, regulatory, tax, financial or otherwise) of entering into this Agreement
or the performance of its obligations hereunder, and (iv) it has consulted with
its own legal, regulatory, tax, business, investment, financial and accounting
advisors to the extent that it has deemed necessary, and has entered into this
Agreement based on its own independent judgment and on the advice of its
advisors as it has deemed necessary, and not on any view (whether written or
oral) expressed by any party.

 

5.4 Injunctive Relief. The parties hereto acknowledge and agree that a breach by
either of their obligations hereunder will cause irreparable harm the other
party and that the remedy or remedies at law for any such breach will be
inadequate and agrees, in the event of any such breach, in addition to all other
available remedies, the non-breaching party shall be entitled to an injunction
restraining any breach and requiring immediate and specific performance of such
obligations

 

5



--------------------------------------------------------------------------------

5.5 Satellite’s Trading Activity. The Company acknowledges that, following the
Closing and the press release described in paragraph 4.1 above, Satellite shall
have the right to purchase or sell, long or short, Common Stock and instruments
or contracts whose value is derived from the market value of the Common Stock,
and that sales of or certain derivative transactions relating to the Common
Stock may have a negative impact on the market price of the Common Stock.

 

5.6 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby and hereby irrevocably waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

5.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile transmission.

 

5.8 Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

5.9 Notices. Any notice, demand or request required or permitted to be given by
the Company or Satellite pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:

 

If to the Company:

 

Microvision, Inc.

19910 North Creek Parkway

Bothell, WA 98011

Attn: General Counsel

Tel: (425) 415-6847

Fax: (425) 415-6795

 

6



--------------------------------------------------------------------------------

with a copy to:

 

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attn: Joel F. Freedman

Tel: (617) 951-7000

Fax: (617) 951-7050

 

and if to Satellite, to such address as shall appear on the signature page
hereof executed by Satellite, or as shall be designated by Satellite in writing
to the Company in accordance with this Section 5.9.

 

5.10 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof,
superseding all prior agreements or understandings, whether written or oral,
between or among the parties. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and the holders of at least a majority of the
Incentive Shares and Warrant Shares into which all of the Warrants then
outstanding are exercisable (without regard to any limitation on such exercise),
and no provision hereof may be waived other than by a written instrument signed
by the party against whom enforcement of any such waiver is sought. Any waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

[Signature Pages to Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.

 

MICROVISION, INC.

By:       /s/ Richard F. Rutkowski    

Name:

  Richard F. Rutkowski    

Title:

  Chief Executive Officer

 

SATELLITE STRATEGIC FINANCE PARTNERS, LTD. By:   Satellite Asset Management,
L.P., its Manager     By:       /s/ Brian S. Kriftcher        

Name:

  Brian S. Kriftcher        

Title:

  Chief Operating Officer and Principal

 

ADDRESS:

 

c/o Satellite Advisors, L.L.C.

623 Fifth Avenue, 20th Floor

New York, New York 10022

Tel: 212-209-2000

Fax: 212-209-2021

 

With a copy to:

 

Mazzeo Song LLP

708 Third Avenue

19th Floor

New York, New York 10017

Attn: Robert L. Mazzeo, Esq.

Tel: 212-599-0700

Fax: 212-599-8400

 

8